1933 Act File No. 333-[ ] 1940 Act File No. 811-22817 As filed with the Securities and Exchange Commission on March 26, 2013 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO. [] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] AMENDMENT NO. [] (CHECK APPROPRIATE BOX OR BOXES) MARKETSHARES ETF TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) 4, SUITE 800 HOUSTON, TEXAS 77027 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE (713) 993-4001 JOHN A. BLAISDELL MARKETSHARES ETF TRUST 4, SUITE 800 HOUSTON, TEXAS 77027 (NAME AND ADDRESS OF AGENT FOR SERVICE) COPIES OF COMMUNICATIONS TO: GEORGE J. ZORNADA STACY L. FULLER K&L GATES LLP
